           Case 9:20-bk-10622-DS                   Doc 76 Filed 07/16/20 Entered 07/16/20 15:38:00                                      Desc
                                                    Main Document    Page 1 of 2

 Attorney or Party Name, Address, Telephone & FAX                             FOR COURT USE ONLY
 Nos., State Bar No. & Email Address
 MATTHEW A. LESNICK (SBN 177594)
   matt@lesnickprince.com
 LESNICK PRINCE & PAPPAS LLP                                                                             FILED & ENTERED
 315 W. Ninth Street, Suite 705
 Los Angeles, CA 90015
 Tel: (213) 493-6496; Fax: (213) 493-6596                                                                        JUL 16 2020
 AVIV L. TUCHMAN (SBN 133321)
  atuchman@tuchmanlaw.net                                                                                  CLERK U.S. BANKRUPTCY COURT
                                                                                                           Central District of California
 MICHAEL C. DICECCA (SBN 259367)                                                                           BY handy      DEPUTY CLERK
  mdicecca@tuchmanlaw.net
 TUCHMAN & ASSOCIATES
 6080 West Pico Boulevard                                                                        CHANGES MADE BY COURT
 Los Angeles, CA 90035
 Tel: (323) 653-7100; Fax: (323) 653-7400
     Movant appearing without an attorney
     Attorney for Movant

                                            UNITED STATES BANKRUPTCY COURT
                                    CENTRAL DISTRICT OF CALIFORNIA - NORTHERN DIVISION

 In re:                                                                       CASE NO. 9:20-bk-10622-DS
                                                                              CHAPTER 11

 BRIGHAM G. FIELD,                                                                    ORDER GRANTING MOTION FOR
                                                                                    RELIEF FROM THE AUTOMATIC STAY
                                                                                           UNDER 11 U.S.C. § 362
                                                                                      (Action in Nonbankruptcy Forum)

                                                                              DATE: July 13, 2020
                                                                              TIME: 11:30 a.m.
                                                                              COURTROOM: 201
                                                                              PLACE: 1415 State Street
                                                                                      Santa Barbara, CA 93101

                                                              Debtor(s).

 Movant: Creditor Helena Deeds



1. The Motion was:                  Opposed              Unopposed               Settled by stipulation

2. The Motion affects the following Nonbankruptcy Action:

    Name of Nonbankruptcy Action: Helena Deeds v. Colette Pelissier, et al.
    Case number: SC128336
    Nonbankruptcy court or agency where the Nonbankruptcy Action is pending:
       Superior Court of California
       County of Los Angeles
       Santa Monica Courthouse
       1725 Main St., Santa Monica, CA 90401

          This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2014                                                               Page 1                                    F 4001-1.RFS.NONBK.ORDER
            Case 9:20-bk-10622-DS                   Doc 76 Filed 07/16/20 Entered 07/16/20 15:38:00                                      Desc
                                                     Main Document    Page 2 of 2

3. The Motion is granted under 11 U.S.C. § 362(d)(1).

4. As to Movant, its successors, transferees and assigns, the stay of 11 U.S.C. § 362(a) is:
      a.        Terminated as to the Debtor and the Debtor’s bankruptcy estate.
      b.        Modified or conditioned as set forth below.
      c.        Annulled retroactively to the bankruptcy petition date. Any postpetition acts taken by Movant to enforce its
                remedies regarding the nonbankruptcy action do not constitute a violation of the stay.

5. Limitations on Enforcement of Judgment: Movant may proceed in the nonbankruptcy forum to final judgment
      (including any appeals) in accordance with applicable nonbankruptcy law. Movant is permitted to enforce its final
      judgment only by (specify all that apply):
      a.        Collecting upon any available insurance in accordance with applicable nonbankruptcy law.
      b.        Proceeding against the Debtor as to property or earnings that are not property of this bankruptcy estate.

6. This order is binding and effective despite any conversion of this bankruptcy case to a case under any other chapter
   of the Bankruptcy Code.

7.         The co-debtor stay of 11 U.S.C. § 1201(a) or § 1301(a) is terminated, modified or annulled as to the co-debtor, on
           the same terms and conditions as to the Debtor.

8.         The 14-day stay prescribed by FRBP 4001(a)(3) is waived.

9.         This order is binding and effective in any bankruptcy case commenced by or against the Debtor for a period of
           180 days, so that no further automatic stay shall arise in that case as to the nonbankruptcy action.
10.        This order is binding and effective in any future bankruptcy case, no matter who the debtor may be, without
           further notice.
11.        Other (specify):
           Relief from the automatic stay of 11 U.S.C. § 362(a) is granted for the limited purpose of allowing movant Helena
           Deeds to proceed to entry of judgment including against Debtor in the Nonbankruptcy Action on all causes of
           action for monetary relief and whether the subject reconveyance should be set aside. No relief from stay is
           granted for purposes of enforcement of judgment or to proceed with foreclosure of the Ellice property.

                                                                            ###




                   Date: July 16, 2020




           This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2014                                                                Page 2                                    F 4001-1.RFS.NONBK.ORDER
